Name: Commission Regulation (EC) No 2635/1999 of 14 December 1999 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities15. 12. 1999 L 323/3 COMMISSION REGULATION (EC) No 2635/1999 of 14 December 1999 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (3), as amended by Regulation (EC) No 1596/1999 (4), and in particular Article 10(3) thereof, Whereas uncertainty is a feature of the market in certain milk products; whereas it is necessary to prevent speculative applica- tions that may lead to a distortion in competition between traders, threatening the continuity of exports of those products for the remainder of the current period; whereas the issuing of export licences for the products concerned should be tempor- arily suspended, and licences for some of these products should not be issued in respect of applications pending, HAS ADOPTED THIS REGULATION: Article 1 1. The issuing of export licences for products falling within CN codes 0402 10, 0402 21 and 0402 29 is hereby suspended from 15 December 1999. 2. No further action shall be taken in respect of applications for licences pending for products falling within CN codes 0402 10, 0402 21 and 0402 29 which would have been issued from 15 December 1999 with the exception of those referred to in Article 8(1) of Regulation (EC) No 174/1999. Article 2 This Regulation shall enter into force on 15 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 20, 27.1.1999, p. 8. (4) OJ L 188, 21.7.1999, p. 39.